[Cite as Hall v. Coleman Behavioral Health Servs., 2020-Ohio-4640.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     TRUMBULL COUNTY, OHIO


 HARGUS HALL,                                            :            OPINION

                   Plaintiff-Appellant,                  :
                                                                      CASE NO. 2019-T-0047
         - vs -                                          :

 COLEMAN BEHAVIORAL HEALTH                               :
 SERVICES, et al.,
                                                         :
                   Defendants-Appellees.


 Civil Appeal from the Trumbull County Court of Common Pleas.
 Case No. 2019 CV 000573.

 Judgment: Affirmed.


 Hargus Hall, pro se, PID: A693-672, Northeast Ohio Correctional Center, 2240 Hubbard
 Road, Youngstown, OH 44505 (Plaintiff-Appellant).

 Frank Leonetti, III and Holly Marie Wilson, Reminger Co., L.P.A., 101 West Prospect
 Avenue, Suite 1400, Cleveland, OH 44115 (For Defendants-Appellees).



TIMOTHY P. CANNON, P.J.

        {¶1}      Appellant, Hargus Hall (“Hall”), appeals a judgment in the Trumbull County

Court of Common Pleas dismissing his complaint against appellees, Coleman Behavioral

Health Services—consisting of President Nelson Burns, Director of Behavioral Health

Carmella Hill, and care providers Sarah Precurato and Allan McLaughlin (collectively,

“Coleman”)—as barred under the applicable statute of limitations. We affirm the trial

court’s judgment.
       {¶2}   The following facts are contained in the complaint filed by Hall and are

accepted as true for the purpose of resolving the present statute of limitations issue:

       {¶3}   On December 10, 2015, Hall sought an emergency appointment with

Coleman, with whom he had an ongoing relationship as a patient. He was being treated

for various mental health issues. Hall, as well as his family members, were concerned

with his mental state at the time of the appointment. This was alleged to have been

expressed by Hall and his family members to staff at Coleman during the emergency

appointment. His symptoms included, inter alia, blacking out, sleepwalking, and self-

harm. Hall had also recently attempted to commit suicide by hanging while in jail. After

meeting with the staff and being given a prescription for Seroquel, Hall immediately left

the Coleman facility and engaged in criminal conduct. He was ultimately found guilty of

burglary resulting from the conduct.

       {¶4}   On April 1, 2019, Hall filed a “Complaint for Negligence,” which alleged that

“negligent treatment resulted in legal, financial, physical, emotional, and mental duress,

undue pain and continued suffering of mental health issues related to [Coleman’s] lack of

treatment.”

       {¶5}   On May 6, 2019, counsel for Coleman filed a motion to dismiss Hall’s

complaint as time-barred by the statute of limitations. Coleman argued that under the

statute for non-medical bodily injury claims, R.C. 2305.10, Hall had a two-year statute of

limitations to file his claim. Further, Coleman argued that under the statute for medical

bodily injury claims, identified in its motion as R.C. 2305.11, Hall would have only had a

one-year statute of limitations to file.




                                             2
       {¶6}   Of note, the statute of limitations for medical malpractice claims is not

contained in R.C. 2305.11. The limitation period for medical malpractice in Ohio is set

forth in R.C. 2305.113. In either instance, Coleman maintained the claim was time-barred

as either a non-medical bodily injury claim or a medical bodily injury claim under Ohio

law.

       {¶7}   In response, Hall argued that his “Complaint for Negligence” contained a

claim for intentional infliction of emotional distress (“IIED”) under R.C. 2305.09 based on

the allegations of emotional distress. Because R.C. 2305.09 allows for a four-year statute

of limitations for IIED, Hall argued the complaint should not be dismissed.             In the

alternative, Hall also argued in a second response filing that a claim made against “a

mental health facility, a psychiatrist, and social worker” is not subject to dismissal as

untimely under R.C. 2305.11.

       {¶8}   On July 10, 2019, the trial court issued a judgment entry granting Coleman’s

motion to dismiss Hall’s claims. In the entry, the court concluded that (1) Hall’s allegations

regarding the treatment in December 2015 failed to meet the two-year statute of

limitations for bodily injury as a result of negligent, willful, or reckless conduct under R.C.

2305.10; (2) Hall failed to meet the requirements for filing a complaint for medical

malpractice under R.C. 2305.113; and (3) there were no allegations of IIED contained in

the complaint.

       {¶9}   Hall filed a timely notice of appeal and raises two assignments of error for

our review. Hall’s first assignment of error states:

              THE COURT ERRED IN GRANTING DISMISSAL FOR
              DEFENDANTS BASED ON THE COMPLAINT BEING TIME
              BARRED UNDER R.C. 2305.10 WHICH STATES A TWO YEAR
              LIMITATIONS TO FILE A COMPLAINT.



                                              3
       {¶10} ‘“An appellate court’s standard of review for a trial court’s actions
       regarding a motion to dismiss is de novo.”’ The ‘“[d]ismissal of a complaint
       for failure to state a claim upon which relief can be granted is appropriate if,
       after all factual allegations of the complaint are presumed true and all
       reasonable inferences are made in [the nonmoving] party’s favor, it appears
       beyond doubt that [the nonmoving] party can prove no set of facts
       warranting relief.”’ While a complaint attacked by a Civ.R. 12(B)(6) motion
       to dismiss does not need detailed factual allegations, the plaintiff’s
       obligation to provide the grounds for his entitlement to relief requires more
       than conclusions, and a mere recitation of the elements of a cause of action
       without factual enhancement will not suffice.

Hoffman v. Fraser, 11th Dist. Geauga No. 2010-G-2975, 2011-Ohio-2200, ¶21 (internal

citations omitted), citing Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007).

       {¶11} “[S]ince Ohio is a notice-pleading state, Ohio law does not ordinarily require

a plaintiff to plead operative facts with particularity.” Cincinnati v. Beretta U.S.A. Corp.,

95 Ohio St. 3d 416, 2002-Ohio-2480, ¶29. Civ.R. 8(A)(1) requires a complaint to include

only “(1) a short and plain statement of the claim showing that the party is entitled to relief,

and (2) a demand for judgment for the relief to which the party claims to be entitled.”

       {¶12} In Velotta v. Leo Petronzio Landscaping, Inc., 69 Ohio St. 2d 376, 379

(1982), the Ohio Supreme Court held a Civ.R. 12(B)(6) motion to dismiss based on a

violation of a statute of limitations should be granted only where the complaint

conclusively shows on its face that the action is time barred. In Byers DiPaola Castle,

LLC v. Portage Cty. Bd. of Commrs., 11th Dist. Portage No. 2014-P-0047, 2015-Ohio-

3089, ¶35, this court observed:

              “Since affirmative defenses typically rely on matters beyond the
              pleadings, affirmative defenses normally cannot be raised in a Civ.R.
              12(B)(6) motion to dismiss. * * * ‘An exception exists, however, where
              the existence of the affirmative defense is obvious from the face of
              the complaint itself.’”




                                               4
Byers, quoting Altier v. Valentic, 11th Dist. Geauga No. 2003-G-2521, 2004-Ohio-5641,

¶32. See also Ricketts v. Everflow Eastern, Inc., 7th Dist. Mahoning No. 14 MA 0103,

2016-Ohio-4807, ¶12 (“In order to conclusively demonstrate that the action is time barred,

the allegations in the complaint must demonstrate both (1) the applicable statute of

limitations, and (2) the absence of factors which would toll the pertinent statute, or make

it inapplicable.”); Kelley v. Stauffer, 10th Dist. Franklin No. 10AP235, 2010-Ohio-4522

(claim was barred by the two-year statute of limitations applicable to actions for bodily

injury despite appellants stating in response to the motion to dismiss that they “believed”

appellee had been out of the state for more than ten days during the two-year period).

       {¶13} Hall’s claims do not fit the definition of a “medical claim” as set forth in R.C.

2305.113(E)(3). R.C. 2305.10 (an action for non-medical bodily injury) is the proper

statute of limitations to apply to the claim set forth in the complaint filed by Hall.

       {¶14} R.C. 2305.10(A) provides, in pertinent part, that “[e]xcept as provided in

division (C) or (E) of this section, an action * * * for bodily injury or injuring personal

property shall be brought within two years after the cause of action accrues.” See also

Summers v. Max & Erma’s Restaurant, Inc., 11th Dist. Trumbull No. 2008-T-0001, 2008-

Ohio-4156, ¶9 (“R.C. 2305.10 * * * sets forth a two-year statute of limitations for actions

based on bodily injury.”).

       {¶15} Hall advances two theories for why his claim against Coleman is either

within the two-year statutory period, or not subject to it. Neither is persuasive.

       {¶16} First, Hall argues for the first time on appeal that the complaint alleges a

series of ongoing treatment by Coleman. Hall states that this treatment continued until

“approximately the beginning of 2017” while he was in prison, with the exact date when




                                               5
treatment was discontinued being unknown. Even if this argument had been made to the

trial court, it is not included in the allegations in the Complaint for Negligence. While the

complaint states that Hall was treated “until” 2017, the alleged tortious conduct relates

entirely to the treatment he received at Coleman on December 10, 2015. There is no

allegation that Coleman engaged in any negligence in treating his mental health issues

on any occasion other than that date. Therefore, the statute of limitations began to run

on December 10, 2015, and not in 2017.

       {¶17} Next, Hall cites two inapposite cases that discuss the applicability of the

statute of limitations for medical malpractice claims under former R.C. 2305.11 and

current R.C. 2305.113. While Hall is correct that his claims do not fall under the one-year

statute of limitations for medical bodily injury claims, that conclusion is irrelevant because

the trial court applied the two-year statute of limitations contained in R.C. 2305.10 for non-

medical claims. Therefore, Hall’s second theory is inapplicable.

       {¶18} The trial court did not err in applying the statute of limitations in R.C.

2305.10.

       {¶19} Accordingly, Hall’s first assignment of error lacks merit.

       {¶20} Hall’s second assignment of error states:

              THE COURT ERRED IN GRANTING DISMISSAL BASED ON R.C.
              2305.10 DUE TO THE COMPLAINT CONSISTING OF
              INTENTIONAL EMOTIONAL DISTRESS.

       {¶21} “‘In a case for intentional infliction of emotional distress, a plaintiff must

prove (1) that the defendant intended to cause the plaintiff serious emotional distress, (2)

that the defendant’s conduct was extreme and outrageous, and (3) that the defendant’s

conduct was the proximate cause of plaintiff’s serious emotional distress.’” Sericola v.




                                              6
Johnson, 11th Dist. Trumbull No, 2016-T-0060, 2017-Ohio-8200, ¶32, quoting Phung v.

Waste Mgt., Inc., 71 Ohio St. 3d 408, 410 (1994). A party has four years after an alleged

injury to file a complaint for intentional infliction of emotional distress. Batchelder v.

Young, 11th Dist. Trumbull No. 2005-T-0150, 2006-Ohio-6097, ¶14, citing R.C. 2309.09.

       {¶22} It is a well-settled matter of law that a party cannot transform one cause of

action into another through clever pleading or an alternate theory of law in order to avail

itself of a more satisfactory statute of limitations. See, e.g. Love v. Port Clinton, 37 Ohio

St.3d 98, 100 (1988); Callaway v. Nu-Cor Automotive Corp., 166 Ohio App. 3d 56, 2006-

Ohio-1343, ¶14 (10th Dist.); White v. Stotts; 3d Dist. Allen No. 1-10-44, 2010-Ohio-4827,

¶24; Potter v. Cottrill, 4th Dist. Vinton No. 11CA685, 2012-Ohio-2417, ¶10; Chambers v.

Cottrell, 6th Dist. Lucas No. L-10-1178, 2011-Ohio-144, ¶10; Allen v. Pirozzoli, 8th Dist.

Cuyahoga No. 103632, 2016-Ohio-2645, ¶7.

       {¶23} The trial court did not err in determining, after a review of the “Complaint for

Negligence,” that no claim for IIED was properly pled. Hall insists in his briefing that the

“Complaint for Negligence” specifically mentions intentional emotional distress. While the

complaint continuously claims emotional distress, there is nothing alleging that the

distress was intentionally caused by any of the defendants. Further, throughout the

complaint titled, “Complaint for Negligence,” Hall uses phrases such as “negligent

treatment,” “negligent” procedures leading to proximate damages, “Coleman’s

negligence,” and conduct that was “negligent to the community,” among other things. In

all, the complaint references negligent behavior by Coleman approximately 9 times in the

12 paragraphs while failing to state any intentional misconduct.

       {¶24} Therefore, Hall’s second assignment of error is without merit.




                                             7
      {¶25} The judgment of the Trumbull County Court of Common Pleas is affirmed.



MARY JANE TRAPP, J., concurs,

THOMAS R. WRIGHT, J., concurs in judgment only.




                                        8